                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                ABILENE DIVISION

TRE VON WOODARDS,

       P1aintiff,

                                                                No. 1:19-CV-25S-H-BU

LEONARD GREEN & PARTNERS,

       Defendant

             ORDER ACCEPTING REPORT AND RECOMMENDATION
                OF TIM UMTED STATES MAGISTRATE JUDGE

       Tte Von Woodards, proceeding pro se, flled this civil-rights complaint against

Leonard Green & Partners (LGP) on December 23, 2019. Dkt. No. 2. United States

Magistrate Judge John R. Parker reviewed the complaint and submitted findings and

conclusions to this Court. Dkt. No.   6.   Judge Parker recommended that the Court

summarily dismiss Woodatds's complaint under 28 U.S.C. g 1915(e)(2)(B) because the

complaint "fails to include any details regatding the allegations or state any request for

reltef ." Id. at 1. Woodards filed purported objections to Judge Parker's findings and

conclusions, alleging that LGP discriminated against him based on his religious practices.

Dkt. No. 7 at 1. Because Woodards's filing does not contain any specific objections within

the meaning of Federal Rule of Civil Procedure 72@)(2), the Court need not review any part

ofJudge Parker's disposition de novo.      See   Fed. R. Civ. P. 72@)(3).

       The Court has examined the record and reviewed the findings, conclusions, and

recommendation for plain error. Frnding none, the Court accepts and adopts the findings,

conclusions, and recommendation of the United States Magistrate Judge.
      Woodards's complaint and the claims within it are dismissed without prejudice. A1l

reliefnot expressly granted and any pending motions are denied.

       So ordered on   March      2020.




                                                                HENDRIX
                                                          STATES DISTRICT JUDGE
